DETAILED ACTION
		Application No. 16/782,754 filed on 02/05/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wigder et al (US 2020/0125802 A1) in view of Krishnan et al (US 2017/0308939 A1) further in view of Bonnefoy-Cudraz et al (US 2009/0063537 A1).



 	As per claim 1, Wigder teaches a method, comprising: acquiring, by a processing system including at least one processor, a plurality of data items from a plurality of data sources, wherein the at least two data sources data sources of the plurality of data sources are maintained by different entities ([0005], [0014], [0025]-[0028], [0033]-[0048], e.g., discloses wherein receives content items from various sources and content items associated with the entities);  normalizing, by the processing system, attributes of the plurality of data items, using a first machine learning technique ([0006], [0059], e.g., discloses wherein digital magazine server applies one or more machine learned models to different groups of content items obtained by the digital magazine server to identify themes across the different groups of content, generates theme clusters of content items based on the themes associated with different content items, theme cluster includes content items having a common theme);
Wigder does not explicitly teach matching, by the processing system, at least two data items of the plurality of data items to form a grouping, wherein the matching is based on similarities observed in the attributes of the at least two data items subsequent to the normalizing; 
However, Krishnan teaches matching, by the processing system, at least two data items of the plurality of data items to form a grouping, wherein the matching is based on similarities observed in the attributes of the at least two data items subsequent to the normalizing ([0044], e.g., discloses wherein grouping of products/items can be achieved 
	Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Krishnan with the teachings of Wigder in order to efficiently enabling a system to identify similar parameters among multiple products and group the multiple products based on similar parameters (Krishnan).
Wigder and Krishnan do not explicitly teach creating, by the processing system, a single profile for an individual associated with the at least two data items, based on the grouping, wherein the single profile consolidates the attributes of the at least two data items. 
However, Bonnefoy-Cudraz teaches creating, by the processing system, a single profile for an individual associated with the at least two data items, based on the grouping, wherein the single profile consolidates the attributes of the at least two data items ([0010], [0017]-[0018], e.g., generating a user profile comprising: receiving characterising data for a plurality of content items, the characterising data describing characteristics of each content item; clustering the plurality of content items into content item clusters in response to characterising data associated with each content item).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Bonnefoy-Cudraz with the teachings of Wigder and Krishnan in order to efficiently enabling a system for 
 	As per claim 2, wherein the different entities comprise different consumer service providers ([0007], e.g., consumer devices, Bonnefoy-Cudraz). 
 	As per claim 3, wherein the plurality of data items comprise a plurality of customer profiles for customers of the consumer service providers (see rejection claim 1 above further see [0007] of Bonnefoy-Cudraz, e.g., different users profiles). 
 	As per claim 4, wherein the individual is one of the customers ([0007], e.g., consumer devices, Bonnefoy-Cudraz). 
 	As per claim 5, wherein the different entities comprise different affiliates of a parent enterprise ([0025], [0036], e.g., user profiles may also be associated with entities such as businesses or organizations and a hierarchy of themes or topics as well as to determine relationships between themes and topics associated with content items, Wigder). 
 	As per claim 6, wherein the attributes define characteristics of individuals associated with the plurality of data items, including the individual ([0024], e.g., user profile includes multiple data fields, each describing one or more attributes, Wigder). 
 	As per claim 7, wherein the first machine learning technique comprises a supervised machine learning technique (see rejection of claim 1 above). 

 	As per claim 9, wherein the matching is performed using a second machine learning technique ([0006], of Wigder, e.g., digital magazine server applies one or more machine learned models to different groups of content items obtained by the digital magazine server to identify themes across the different groups of content items). 
 	As per claim 10, wherein the second machine learning technique comprises an unsupervised machine learning technique paired with word embedding models ([0006], of Wigder, e.g., digital magazine server applies a machine learned model to content items accessed by users having one or more specific characteristics or applies the machine learned model to content items included in digital magazines accessed by the users having the one or more specific characteristics). 
 	As per claim 11, wherein the second machine learning technique is domain-specific ([0006], of Wigder, e.g., digital magazine server applies one or more machine learned models to different groups of content items obtained by the digital magazine server to identify themes across the different groups of content items). 
 	As per claim 12, further comprising, subsequent to the matching but prior to the creating: sending, by the processing system, the grouping to an endpoint device of the individual; receiving, by the processing system, feedback from the individual; and 
 	As per claim 13, wherein the feedback comprises an indication that at least one of the at least two data items is not associated with the individual ([0068], Wigder, e.g., identify keywords or themes with which users not in the specific audience). 
 	As per claim 14, wherein the feedback comprises an edit to at least one attribute of at least one data item of the at least two data items ([0029], Wigder). 
 	As per claim 15, generating, by the processing system, a recommendation for the individual, wherein the recommendation is based on an analysis of the single profile and sending, by the processing system, the recommendation to an endpoint device of the individual (see rejection of claim1 above). 
 	As per claim 16, wherein the recommendation comprises a recommended change to a service to which the individual subscribes, wherein the recommended change is expected to improve an experience of the individual with the service (see rejection of claim1 above and [0033] of Wigder). 
 	As per claim 17, wherein the service is a telecommunications service (see rejection of claim1 above). 
 	As per claim 18, wherein the service is a financial service (see rejection of claim1 above). 


It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Wu et al discloses US 20150378975 A1 ATTRIBUTE FILL USING TEXT EXTRACTION.
Dunn et al discloses US 20150207901 A1 METADATA PREDICTION OF OBJECTS IN A SOCIAL NETWORKING SYSTEM USING CROWD SOURCING.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166